

115 HR 3304 IH: Human Trafficking Accountability Act
U.S. House of Representatives
2017-07-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 3304IN THE HOUSE OF REPRESENTATIVESJuly 19, 2017Mrs. Beatty (for herself and Mrs. Wagner) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo require the Attorney General to designate Human Trafficking Coordinators for Federal judicial
			 districts, and for other purposes.
	
 1.Short titleThis Act may be cited as the Human Trafficking Accountability Act. 2.Human trafficking coordinatorsSection 606 of the Justice for Victims of Trafficking Act of 2015 (42 U.S.C. 14044h) is amended—
 (1)in subsection (b)(1)— (A)by striking subparagraph (B); and
 (B)by redesignating subparagraphs (C) and (D) as subparagraphs (B) and (C), respectively; and (2)by adding at the end the following:
				
 (c)Human trafficking justice coordinatorsThe Attorney General shall designate in each Federal judicial district not less than 1 Assistant United States Attorney to serve as the Human Trafficking Coordinator for the district, who, in addition to any other responsibilities, shall be responsible for—
 (1)implementing the National Strategy with respect to all forms of human trafficking, including labor trafficking and sex trafficking;
 (2)prosecuting or assisting in the prosecution of human trafficking cases; (3)conducting public outreach and awareness activities relating to human trafficking;
 (4)ensuring the collection of data related to human trafficking required by law to be collected; (5)coordinating with other Federal agencies, State, Tribal, and local law enforcement agencies, and victim service providers to build partnerships on activities relating to human trafficking; and
 (6)taking appropriate steps and, when necessary, legal action to collect restitution for victims as required to be ordered under section 1593 of title 18, United States Code, or under any other restitution order issued by a Federal court to be paid to a victim in a human trafficking case.
 (d)Department of Justice coordinatorNot later than 60 days after the date of enactment of this subsection, the Attorney General shall designate a Deputy Assistant Attorney General who is a career appointee (as that term is defined in section 3132(a) of title 5, United States Code) as the National Human Trafficking Coordinator within the Department of Justice, who, in addition to any other responsibilities, shall be responsible for—
 (1)coordinating, promoting, and supporting the work of the Department of Justice relating to human trafficking, including investigation, prosecution, training, outreach, victim support, grant-making, and policy activities;
 (2)reviewing data collected by Human Trafficking Justice Coordinators in the Federal judicial districts and, when necessary, communicating with the Coordinators to discuss such data;
 (3)making recommendations to the Deputy Attorney General on where resources should be allocated to combat human trafficking;
 (4)in consultation with survivors of human trafficking, or anti-human trafficking organizations, producing, and disseminating, including making publicly available, when possible, replication guides and training materials for law enforcement officers, prosecutors, judges, emergency responders, individuals working in crime victim services, schools and school systems, adult and child protective services, social services, and public safety, medical personnel, mental health personnel, financial services personnel, and any other individuals whose work may bring them in contact with human trafficking regarding how to—
 (A)identify signs of human trafficking; (B)conduct investigations in human trafficking cases;
 (C)address evidentiary issues and other legal issues in human trafficking cases; and (D)appropriately assess, respond to, and interact with victims and witnesses in human trafficking cases, including in administrative, civil, and criminal judicial proceedings; and
 (5)carrying out such other duties as the Attorney General determines necessary in connection with enhancing the understanding, prevention, detection, investigation, and prosecution of, and response to, human trafficking..
			